Case 1:20-cv-23278-MGC Document 4 Entered on FLSD Docket 08/18/2020 Page 1 of 4

2020 - 202000220116 08/18/2020 8:19AM Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 20-CV-23278-MGC

UNITED STATES OF AMERICA,

Plaintiff,
VS.
REAL PROPERTY LOCATED AT 7505 AND 7171
FOREST LANE, DALLAS, TEXAS 75230, WITH ALL
APPURTENANCES, IMPROVEMENTS, AND
ATTACHMENTS THEREON, AND ANY RIGHT TO
COLLECT AND RECEIVE ANY PROFIT, RENT,
INCOME, AND PROCEEDS THEREFROM,

Defendant.

NOTICE OF LIS PENDENS

GRANTEE(S): OPTIMA 7171, LLC, a Delaware limited liability company having an address of
200 S. Biscayne Blvd., Suite 3660, Miami Florida 33131

TO: ALL PERSONS WHO MAY CLAIM BY, THROUGH, OR UNDER EITHER THE
DEFENDANT AND/OR GRANTEE any interest in the real property described
hereinunder.

NOTICE IS HEREBY GIVEN, pursuant to the provisions of F.S. § 48.23, as made
applicable hereto by the provisions of 28 U.S.C. § 1964, that on August 6, 2020, the United States
of America filed a Verified Complaint for Forfeiture /n Rem in the United States District Court for
the Southern District of Florida, seeking the forfeiture of Real Property located at 7505 and 7171
Forest Lane, Dallas Texas 75230, including all buildings, improvements, fixtures, attachments
and easements found therein or thereon, pursuant to 18 U.S.C. § 981(a)(1). The real property and

premises affected by this action is more particularly described as:

Tract 1:
Case 1:20-cv-23278-MGC Document 4 Entered on FLSD Docket 08/18/2020 Page 2 of 4

2020 - 202000220116 08/18/2020 8:19AM Page 2 of 4

BEING a 19.435 acre tract of land situated in the Hiram Wilburn
Survey, Abstract Number 1568, and the M.J. Sanchez Survey, Abstract
Number 1272, City of Dallas, Dallas County, Texas, being all of Lot 1,
Block D/7462 of Lake Forest, Phase A, an addition to the City of Dallas
according to the final plat recorded in Volume 98079, Page 79 of the
Deed Records, Dallas County, Texas and being more particularly
described as follows:

BEGINNING at an "X" found on wall for the southwesterly corner of
said Lot 1;

THENCE North 00°55'24" West for a distance of 1005.19 feet to an
tier set;

THENCE North 89°02'46" East for a distance of 437.51 feet to an "X"
set;

THENCE with a non-tangent curve to the right having a radius of
267.50 feet an arc length of 63.42 feet, and a central -angle of 13°34'58",
being subtended by a chord of South 74°14'29" East for a distance of
63 .26 feet to an "X" set;

THENCE South 67°27'00" East for a distance of 220.87 feet to an "X"
set;

THENCE North 89"03'58" East for a distance of 172.19 feet to an "X"
set;

THENCE North 89"03'58" East for a distance of 172.19 feet to an "X"
set;

THENCE South 00°59'56" East for a distance of 898.91 feet to an "X"
set;

THENCE South 89°02'59" West for a distance of 874.07 feet to the
POINT OF BEGINNING. Said tract contains a computed area of
846,600 square feet or 19.435 acres.

Tract 2:

Easement Estate created in ingress and Egress Easement, executed by
Forest/Hillcrest Partners, a Texas joint venture, to COMPUCOM
Systems, Inc., a Delaware corporation, dated September 27, 1996, filed
for record on September 27, 1996 and recorded in Volume 96191, Page
00648, Deed Records, Dallas County, Texas.

Tract 3:
Case 1:20-cv-23278-MGC Document 4 Entered on FLSD Docket 08/18/2020 Page 3 of 4

2020 - 202000220116 08/18/2020 8:19AM Page 3 of 4

Access easement to the Access Road Easement Area (as defined in the
hereinafter described Declaration) for the benefit of Tract 1 as created
by Second Amended and Restated Declaration of Covenants,
Conditions, Restrictions, Easements, Charges and Liens recorded
under Clerk's File No, 2005-3534626 of the Real Property Records of
Dallas County, Texas.

Tract 4:

Access easement to the Common Properties (as defined in the
hereinafter described Declaration) for the benefit of Tract 1 as created
by Second Amended and Restated Declaration of Covenants,
Conditions, Restrictions, Easements, Charges and Liens, recorded
under Clerk's File No. 2005-3534626 of the Real Property Records of
Dallas County, Texas.

Information concerning this action may be obtained from the records of the Clerk of Court
for the United States District Court at Miami-Dade County, Florida.
Respectfully submitted,

August 6, 2020 ARIANA FAJARDO ORSHAN
UNITED STATES ATTORNEY

 

By:

 

AdriennéE. Rosen

Assistant United States Attorney
U.S. Attorney’s Office

99 Northeast Fourth Street, 7th Floor
Miami, Florida 33132-2111
Telephone: (305) 961-9338
Adrienne. Rosen@usdoj.gov

ST ATE OF FLORIDA,
COUNTY OF MIAMI-DADE,

I HEREBY CERTIFY that on this day, before me, an officer duly authorized
in the State aforesaid and in the County aforesaid, to take acknowledgments,
personally appeared Adrienne E. Rosen, Assistant U.S. Attorney tome known to be
the person described in and who executed the foregoing instrument and she
acknowledged before me that she executed the same.

WITNESS my hand and official seal in the County and State last aforesaid
this 14th day of August, 2020

 
 

ROSA RAMIREZ

   

 

Notary Public - State of Florida 0 ey
5 Commission # G& 914302 Rosa Remjrez
Orta’ My Comm. Lapires Sep 18,2023 F NOT AR’

Bonded through National Notary Assn.

UBLIC, Sate of Florida

[X/ PERSONALLY KNOWN TO ME and
[XJ] DID NOT take an oath

+
2
Case 1:20-cv-23278-MGC Document 4 Entered on FLSD Docket 08/18/2020 Page 4 of 4

2020-202000220116 08/18/2020 8:24 AM Page 4 of 4

Dallas County

John F. Warren
Dallas County Clerk

 

Instrument Number: 202000220116

eRecording - Real Property

Recorded On: August 18, 2020 08:19 AM Number of Pages: 4

 

“ Examined and Charged as Follows: "

Total Recording: $34.00

 

seaxexeeee® THIS PAGE IS PART OF THE INSTRUMENT ***********
Any provision herein which restricts the Sale, Rental or use of the described REAL PROPERTY
because of color or race is invalid and unenforceable under federal law.

 

File Information: Record and Return To:
Document Number: 202000220116 Simplifite
Receipt Number: 20200817000208
Recorded Date/Time: August 18, 2020 08:19 AM
User: Vickey J
Station: CCO7
STATE OF TEXAS
COUNTY OF DALLAS

Thereby certify that this Instrument was FILED In the File Number sequence on the date/time
printed hereon, and was duly RECORDED in the Official Records of Dallas County, Texas.
John F. Warren

Dallas County Clerk —
Dallas County, TX

 
